Case: 20-61160     Document: 00515979654         Page: 1     Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 16, 2021
                                  No. 20-61160                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Howard Lee Walker, III,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 1:18-CR-167-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Howard Lee Walker, III, federal prisoner # 20961-043, was sentenced
   to 60 months’ imprisonment followed by three years’ supervised release
   after pleading guilty to one count of conspiring to possess with intent to
   distribute heroin. After serving about half of his custodial sentence, Walker


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61160     Document: 00515979654           Page: 2   Date Filed: 08/16/2021




                                    No. 20-61160


   filed a motion for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i), as
   amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132
   Stat. 5194, 5239. Walker appeals the district court’s denial of that motion.
          Walker argues that compassionate release is warranted because he
   suffers from underlying health conditions that put him at greater risk during
   the COVID-19 pandemic and because he needs to obtain custody of his minor
   child. We review the district court’s decision to deny a motion for
   compassionate release for an abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). The district court concluded that Walker
   was not entitled to compassionate release because he failed to show
   extraordinary and compelling reasons and because the 18 U.S.C. § 3553(a)
   factors did not weigh in his favor. Walker has not shown that the district
   court’s assessment of the § 3553(a) factors was based on a legal error or a
   clearly erroneous view of the record. See Chambliss, 948 F.3d at 693. Because
   we may affirm on this ground, we need not consider the other bases for the
   district court’s denial. See United States v. Chacon, 742 F.3d 219, 220 (5th
   Cir. 2014).
          AFFIRMED.




                                         2